                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BRETT STACY,                              §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §         No. 3:19-cv-446-M-BN
                                          §
JPMORGAN CHASE BANK, N.A.,                §
                                          §
             Defendant.                   §

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files, records in this case,

and the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge dated July 19, 2019, and the Defendant’s Objections and Brief in support of

Objections filed on July 26, 2019, the Court finds that the Findings, Conclusions, and

Recommendation of the Magistrate Judge are correct and they are accepted as the

Findings, Conclusions, and Recommendation of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted, and Defendant’s

Motion to Dismiss is DENIED.

      SO ORDERED this 30th day of July, 2019.



                                        _________________________________
                                        BARBARA M. G. LYNN
                                        CHIEF JUDGE
